                                 MINUTE ORDER



 CASE NUMBER:             CIVIL NO. 2:16-cv-01742 LEK
 CASE NAME:               Guillermo Bonilla et al. vs. California Highway Patrol, et al.,



       JUDGE:      Leslie E. Kobayashi            DATE:             6/7/2021


COURT ACTION: EO: COURT ORDER REGARDING LODGED TRANSCRIPTS
OF PLAINTIFFS’ DEPOSITIONS

       On January 16, 2019, Defendants California Highway Patrol and Muriel McKenzie
(“Defendants”) filed their Motion for Summary Judgment (“Motion”). [Dkt. no. 72.] In
support of the Motion, Defendants lodged the complete transcripts of Plaintiffs Guillermo
Bonilla and Sandra Amaya Bonilla’s (“Plaintiffs”) respective depositions (“Lodged
Transcripts”), pursuant to Local Rule 133(j). See Notice of Lodging of Plaintiffs [sic]
Deposition Transcripts, filed 1/16/19 (dkt. no. 73).

        On April 22, 2021, this Court issued the Order Granting Defendants’ Motion for
Summary Judgment (“4/22/21 Order”). [Dkt. no. 93.] In the 4/22/21 Order, this Court
did not consider the Lodged Transcripts. This Court therefore declines to make the
Lodged Transcripts part of the official record in this case. See Local Rule 133(j)
(“Neither hard copy nor electronic copy of the entire deposition will become part of the
official record of the action absent order of the Court.”). This Court will dispose of the
Lodged Transcripts on June 21, 2021, unless: 1) Defendants file a request for the Lodged
Transcripts to be returned to Defendants’ counsel; or 2) any party files an objection to this
Court’s decision not to make the Lodged Transcripts part of the record in this case. The
request or objection must be filed by June 14, 2021. Any party objecting to this Court’s
decision must set forth the reason(s) why the Lodged Transcripts should be made part of
the record.

       IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
